Mr. Justice Worthington dissents: I do not concur in the conclusion that a Board of Education may, at its option, annul a contract with a superintendent of schools, made for a definite period, and dismiss him from employment without specific grounds for dismissal. The statute authorizing the dismissal of teachers, cited in the opinion, is in contravention of the mutual rights of parties contracting, and should not, by construction, be extended beyond its terms. Webster defines a superintendent to be “ one who has the oversight and charge of some place, institution or organization, affairs, etc., with the power of direction.” This definition is recognized when superintendence is given by the statute in this State. Hizer v. Town of Rockford, 86 Ill. 328. Section 1, Hurd’s Statutes, Chap. 122, entitled, “An act to maintain a system of free schools,” recognizes a State superintendent and defines his duties. Article 2 provides for the election of a county superintendent of schools and defines his duties. Paragraph 7 of Sec. 166, authorizes a Board of Education to appoint a superintendent of schools, who may be required to teach. Superintendents are thus recognized in the school law as separate and distinct from teachers. The qualifying phrase “ who may be required to teach ” in paragraph 7 supra, indicates a distinction between superintendents and teachers. A board of directors may “ dismiss a teacher for incompetency, cruelty, negligence, immorality, or other sufficient cause.” Paragraph 3 of Sec. 7. “A Board of Education may dismiss and remove any teacher whenever, in their opinion, he or she is not qualified to teach, or whenever from any cause the interest of the school may, in their opinion, require such removal or dismissal.” This paragraph occurs in the same section and follows the paragraph which authorizes a board to employ a superintendent. If it was intended that the board should have the same power summarily to dismiss a superintendent as to dismiss a teacher, why was not the power stated in the paragraph which authorized the summary dismissal of a teacher! Appellee, in the case at bar, had been employed as superintendent the year before at a salary of $80 per month. He applied to the board for re-appointment to the same position. His application was as follows: “ Carbondale, May 9,1898. To the Board of Education, Carbondale, Ill. Gentlemen : If my work for the past year has been satisfactory, I would be pleased to have the same position for the ensuing year. Respectfully submitted, ' C. C. Stotlar.” The record of the board introduced in evidence shows a meeting of the Board of Education ivas held at the office of T. C. McKinney, May 16, 1898. At this meeting the application of appellee was considered and the record shows: “ On motion it was ordered that the schools begin September 1, 1898, and continue eight months. The board, on motion, ordered that nine teachers be- employed for the white school and three for the colored. The secretary then read the applications for places in the school, after which the board proceeded to ballot for teachers. As a result of such ballot C. C. Stotlar was declared elected superintendent; Helen Bryden, principal of high school; A. Blanche Lawrence, assistant, high school; Ella E. Bridges, primary, West side. For East side Jas. H. Patton was elected principal, M. A. Holland, intermediate, Julia A. Watkins, primary.” Appellee came in after the balloting for superintendent and being notified of the result said “ All right,” and took part in the consideration of what teachers should be employed. On May 26,1898, another meeting of the board was held, and the record shows the following proceedings : “Whereas, it having come to the knowledge of the Board of Education of Carbon dale that complaints have been made and strenuous objections urged against the employing of any person as teacher or superintendent in the public schools of Carbondale who is in any way related to any member of the board, and it being the desire of the board to promote the best interest of the school, and to avoid any action that would be prejudicial to the same, or reflect upon the administration of the board, therefore be it Resolved, that while we hold in highest esteem and appreciation the exemplary character, moral standing, proficiency and ability as teachers, of those who may be included in the meaning of this preamble and resolution, and actuated by the highest sense of duty toward all concerned to the end that the greatest proficiency may be attained in our public schools, the board hereby rescinds its action taken on the 16th instant, in so far as it relates to the election of superintendent and teachers, except Miss Bryden and Miss Bridges, and the colored school for the ensuing year; and that this preamble and resolution, together with the vote of the members of the board for and against the same, be spread upon the records; and that a copy of the same be furnished by the secretary to each applicant who is included in this preamble and resolution as a token of the board’s appreciation of their services as teachers.” In view of this testimonial of record, that the board “ held in highest esteem and appreciation the exemplary character, moral standing and ability ” of appellee, and in the absence of specific statutory authority to annul a contract deliberately made, I conclude that the action of the board in the premises was unwarranted, and that the judgment should be affirmed.